       2:17-cr-20037-JES-JEH # 392         Page 1 of 13                                            E-FILED
                                                                         Friday, 21 June, 2019 07:50:58 AM
                                                                              Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )       Case No.17-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
       Defendant.                          )

              MOTION FOR MISTRIAL OR LIMITING INSTRUCTION

       NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and moves this Court to declare a mistrial or, in the alternative, for a limiting

instruction that there is no evidence that Mr. Christensen has twelve prior victims.

                               I. PROCEDURAL HISTORY

       Prior to trial, the defense moved to exclude Mr. Christensen’s statement to T.B.

that Ms. Zhang was his thirteenth victim. Sealed Omnibus Motions In Limine To Exclude

Evidence At Trial, Dkt. Entry 239 pp. 17-20. The defense noted that despite extensive

investigation the government had found no evidence establishing Mr. Christensen had,

in fact, committed any prior homicide. Id. The government responded by admitting

“[t]he United States agrees with the defendant that, at this time, it has not obtained any

additional credible evidence that the defendant murdered any victim other than

Yingying Zhang. Thus, the defendant’s statement may be characterized as

braggadocio.” The United States of America’s Response to the Defendant’s Sealed Omnibus

Motions In Limine to Exclude Evidence at Trial, Dkt. Entry 281, p. 19.

                                               1
       2:17-cr-20037-JES-JEH # 392           Page 2 of 13



       Despite acknowledging that Mr. Christensen’s statement was merely

“braggadocio,” the government argued “the fact that the defendant bragged about this

to T.B. will be highly probative during the penalty phase of the trial. This statement,

made during a memorial for the victim, tends to show his desire for more victims and

strongly demonstrates his lack of remorse for his alleged crimes. Thus, any prejudice to

the defendant would not be unfair and is greatly outweighed by the highly probative

value of the evidence.” Id.

       The Court understood the government to be arguing that it could introduce the

statement regarding Ms. Zhang being his thirteenth victim during the guilt phase of the

trial to bolster its “theory that Defendant committed this crime because of his desire to

be known as a serial killer.” Sealed Order and Opinion, Dkt. Entry 324 p. 6. While the

Court found the statement relevant for that purpose it barred the government from

using the statement during the guilt phase because “the prejudicial effect of references

to other murder victims substantially outweighs the evidence’s probative value at the

guilt phase of the trial—such evidence could confuse the jury about whether Defendant

actually committed those crimes, and it could create a risk of undue delay while the United

States explains that there is no evidence Defendant actually committed other murders, only that

he allegedly bragged about it.” Id. at 6-7 (emphasis added).

       After the Court’s ruling the parties worked on trying to agree to a redacted

version of the Memorial Walk recording and transcript that excised any reference to Ms.

Zhang being Mr. Christensen’s thirteenth victim. On the morning of jury selection the

Court ruled the full recording and transcript admissible in the penalty phase as

                                                2
       2:17-cr-20037-JES-JEH # 392         Page 3 of 13



requested by the government. The Court explained it’s ruling as follows:

               I am, however, allowing the entire audio at the penalty phase, and
       there is a number of reasons for that. And one or two are because there are
       references in the way that I heard it that I think reasonable inferences
       could be drawn to argue that it might go to future dangerousness; it might
       back [sic] to lack of remorse; motivation to be known as a serial killer,
       comments could go to, you know, indication to intimidate, and,
       specifically, for instance, there is a conversation with T.B. that she says,
       I’m not in danger am I, unless I tell someone, or something to on [sic] that
       affect; and Mr. Christensen, if that’s him, says that’s true.

              So I think for those reasons and others, that it’s proper for the entire
       audio to be played at the penalty phase so that would be my ruling on
       that.

Transcript of Voir Dire Volume 1A, June 3, 2019, p. 4-5.

       Based on the Court’s ruling that the jury would hear the entire recording during

the penalty phase, Mr. Christensen, while preserving his objection to the statement

coming in at all, in any phase of the trial, informed the Court he did not object to the

government introducing the statement during the guilt phase of the trial as the jury

would hear the recording during the penalty phase. Mr. Christensen was going to

challenge the veracity of many of his statements on the recording and could not, after

contesting the veracity of some of those statements during the guilt phase, risk the jury

feeling in the penalty phase they had been sandbagged by the withholding of this very

prejudicial but wholly unreliable additional piece of the statement. In addition,

breaking the attack on the veracity of the statement into pieces, some done in the guilt

phase and some during the penalty phase, would have substantially weakened Mr.

Christensen’s challenge to the entire statement. Finally, after having considered a

portion of the statement during guilt phase deliberations on less than full information,

                                              3
       2:17-cr-20037-JES-JEH # 392        Page 4 of 13



the jurors would not likely be willing to reconsider the accuracy of the portions of the

statement they had previously heard and considered as part of the evidence of guilt.

      But, of course, all of these considerations were based solely on the statement

coming in to show Mr. Christensen’s state of mind at the time of the Memorial Walk,

not to try to prove, or suggest, Mr. Christensen had actually killed twelve people before

killing Ms. Zhang. The government had already conceded there was no evidence to

support the claim and that it was mere braggadocio, and the Court had already found

the jury would have to be told there was no evidence Mr. Christensen actually

committed any other murders.

      The government chose to introduce the thirteenth victim evidence during the

guilt phase. Based on the government’s decision, the defense cross-examined both FBI

case agents, Manganaro and Huckstadt about the FBI’s investigation of Mr.

Christensen’s statement that Ms. Zhang was his thirteenth victim and the fact that the

investigation produced no evidence to corroborate the claim. In response to this cross-

examination, the government engaged in redirect examination which elicited testimony

from both Agents that while the FBI had no evidence to corroborate the thirteenth

victim claim, it was possible that Mr. Christensen had in fact murdered one or more

people prior to killing Ms. Zhang.

      Specifically, in the redirect of Agent Manganaro the government asked a series of

questions suggesting that it was possible Mr. Christensen actually killed someone other

than Ms. Zhang. Trial Transcript Vol 9B p. 233-235. The government attorney asked

Agent Manganaro if he could account for “every day” or “every minute” of Mr.

                                            4
       2:17-cr-20037-JES-JEH # 392         Page 5 of 13



Christensen’s life which, of course, the Agent said he could not. Id. at 233. The

government noted that some of the FBI’s investigation was based on comparing Mr.

Christensen’s DNA to DNA samples from cold cases and then asked Agent Manganaro

if it was possible for someone to “vanish[] without a trace,” leaving no DNA evidence,

making it difficult if not impossible to investigate the disappearance. Agent Manganaro

testified that such a situation was possible. Id. at 234-235. All of these questions and

answers were designed to suggest Mr. Christensen did in fact kill someone prior to

killing Ms. Zhang and the FBI simply could not find any evidence to solve the murder.

       Mr. Christensen moved for a mistrial based on the government’s attempts to

suggest the thirteenth victim statement might actually be true. Trial Tr. Vol. 10A p. 7-8.

The government claimed no wrong doing, asserting it had acknowledged there is no

evidence “linking the defendant to any other victims.” Id. at 9. The Court denied the

mistrial motion. The Court said it did not “understand the government to be asking the

jury to find that it’s true. And I haven’t heard him say that yet.” Id. at 10. The Court

went on to state, “If you wish to have an instruction, you can propose one at the

conclusion of the case, and we will address it.” Id. at 11.

       The government doubled down on its strategy of suggesting Mr. Christensen’s

statements might be true with Agent Huckstadt. On Huckstandt’s redirect the

government attorney asked him about the FBI’s limitations on solving crimes.

Huckstadt responded as follows:

             Yes, the point that I was trying to make is that we can only act on
       information that we have. There is a lot of times where law enforcement is
       not aware of things. There is other circumstances that we would have to

                                              5
       2:17-cr-20037-JES-JEH # 392          Page 6 of 13



       look into where a person can travel, for example, in a car, maybe they
       traveled somewhere, maybe they went to a different state. So the –

Trial Transcript Vol. 11A p. 38-39.

       The defense objected, arguing again for a mistrial as Huckstadt was clearly

giving testimony that the thirteenth victim statement could actually be true. Id. at 39.

The Court denied the motion and let Agent Huckstadt continue to suggest the

statements might be true. Id. at 39. Huckstadt further testified:

       So the point that I’m trying to make is we can only act on information that
       we have. We have not corroborated, and we have said multiple times that
       we have not corroborated that he committed these other murders, however,
       that’s not the same that saying that it is completely impossible, that’s the only
       point that I’m making. We are continuing to investigate and that’s as far as
       we can go at this point in time.

Vol. 11A p.40 (emphasis added).

       Huckstandt’s testimony explicitly states it is possible that Mr. Christensen’s

statements are true but the FBI just has not been able to find evidence to corroborate the

statements. That testimony is in direct contradiction to the government’s position in its

response to the motion in limine that the statement was only “braggadocio.”

                     II. THE COURT MUST DECLARE A MISTRIAL

       “A court may declare a mistrial if it determines that such a declaration is

“occasioned by manifest necessity.’” United States v. Taylor, 569 F.3d 742, 746 (7th Cir.

2009) (quoting United States v. Combs, 222 F.3d 353, 358-59 (7th Cir. 2000)). Under this

standard a court must declare a mistrial if a “scrupulous exercise of judicial discretion

leads to the conclusion that the ends of public justice would not be served by a

continuation of the proceedings.’” Camden v. Circuit Court of Second Judicial Circuit,

                                              6
       2:17-cr-20037-JES-JEH # 392          Page 7 of 13



Crawford County, Ill., 892 F.2d 610, 614 (7th Cir. 1989) (quoting United States v. Jorn, 400

U.S. 470, 485 (1971)). The Supreme Court has described the “ends of public justice” as

“the public's interest in fair trials designed to end in just judgments.” Illinois v.

Somerville, 410 U.S. 458, 463 (1973) (quoting Wade v. Hunter, 336 U.S. 684, 689 (1949)).

       The government’s improper conduct in having both Manganaro and Huckstadt

suggest that Mr. Christensen may have in fact killed someone other than Ms. Zhang

requires a mistrial. Basing a verdict on allegations for which there is no evidence

frustrates the public’s interest in fair trials designed to end in just judgments. While

there is no per se bar on using other crimes evidence in capital cases, the Seventh Circuit

has made clear the use of such evidence must be handled with great care and subjected

to rigorous testing. None of that happened here.

       In determining whether other crimes evidence may be considered in a particular

case, a court “must consider a number of factors, including the reliability of the

evidence, the prejudicial and probative impact of the evidence, and the burden of proof

both for determining reliability and for a jury to determine whether the conduct may be

considered.” United States v. Corley, 519 F.3d 716, 724 (7th Cir. 2008). See also United

States v. Beckford, 964 F. Supp. 993, 1000 (E.D. Va. 1997) (holding that “unadjudicated

criminal conduct may be presented to the jury only if the Court has determined that it

meets the threshold test of reliability”); United States v Gilbert, 120 F. Supp. 2d 147, 151

(D. Mass. 2000) (same). Before a court may admit such evidence, it must determine that

it is “sufficient to allow a reasonable jury to find beyond a reasonable doubt” that the

defendant in fact committed the alleged crimes. United States v. Corley, 348 F. Supp. 2d

                                               7
       2:17-cr-20037-JES-JEH # 392        Page 8 of 13



970, 974 (N.D. Ind. 2004). The Court did not engage in any of those steps here.

       First, the Court did not make any finding that Mr. Christensen’s statement about

twelve prior victims was reliable. At the time Mr. Christensen made the statement he

had been diagnosed with a major mental illness, depression, and was on powerful

medication to treat that illness. He was also drunk and bragging to his girlfriend. Again,

the government itself described the statement as braggadocio. Finally, there is no

corroborating evidence. None.

       Second, while the Court found the probative impact of the statements

outweighed its prejudicial impact, it did so based on the finding that the statement was

not true and would be introduced to show state of mind, not for the truth of the

statement. The Court never engaged in any balancing of the probative and prejudicial

impact of the statement if it was introduced for the truth of the matter asserted.

       Third, the Court never considered the burden of proof for determining reliability

or the burden of proof for the jury to determine whether the conduct could be

considered. In short, the Court failed to analyze any of the factors the Seventh Circuit

found must be analyzed before other crimes evidence can be introduced in a capital

prosecution.

       Presumably, the reason the Court did not engage in any of the analysis required

by Corley was the fact that the government’s told the Court it would not introduced the

statement to show Mr. Christensen actually killed someone other than Ms. Zhang. The

government told the Court the statement was “braggadocio,” relevant to Mr.

Christensen’s “desire for more victims and strongly demonstrates his lack of remorse

                                             8
       2:17-cr-20037-JES-JEH # 392         Page 9 of 13



for his alleged crimes.” The United States of America’s Response to the Defendant’s Sealed

Omnibus Motions In Limine to Exclude Evidence at Trial, Dkt. Entry 281, p. 19.

       But the government did not honor its assurance to the Court. Through its

redirect examinations of Manganaro and Huckstadt the government has argued to the

jury that Mr. Christensen may well have killed twelve other people but done such a

good job of covering his tracks the FBI was not yet been able to solve those murders.

That injects unreliable evidence of other crimes into this case. And, that unreliable

evidence of other crimes has been introduced in a manner that shifts the burden of

proof to Mr. Christensen.

       The government, through Manganaro’s and Huckstadt’s testimony, has

effectively told the jury it should find Mr. Christensen did kill twelve other people, or at

least speculate that he might have, unless the defense proved it was impossible for Mr.

Christensen to have committed the crimes. This argument shifts the burden of proof

from the government to Mr. Christensen. Claiming Mr. Christensen might have killed

other individuals but we have not yet been able to find the evidence turns the entire

premise of our criminal justice system on its head. Mr. Christensen is presumed to be

innocent of any crime the government claims he committed. The government cannot

ask the jury to believe Mr. Christen might be guilty, even though there is no evidence,

because he might have been so good at committing the crime he left no evidence. That is

the stuff of a smear campaign, not admissible evidence in a capital murder prosecution.

       Now that the government has been allowed to inject Mr. Christensen’s guilt for

as many as twelve prior murders into the trial the jurors will speculate as to whether

                                              9
       2:17-cr-20037-JES-JEH # 392         Page 10 of 13



Mr. Christensen really did kill twelve people before killing Ms. Zhang. This despite the

fact that there is no evidence, none whatsoever, to support the claim. That is why the

evidence should have been excluded to start with. The jury has now heard Manganaro

and Huckstadt state it is possible Mr. Christensen killed as many as twelve other

people. That bell cannot be unrung. The government knew exactly what it was doing in

its redirect examinations. This testimony was not an accident, not an isolated response

to an unartful question. This was deliberate, planned redirect examination with the goal

of convincing the jury Mr. Christensen really might have killed twelve other people.

       The government’s protestations that it has done nothing wrong because it

acknowledged there is no evidence that Mr. Christensen actually killed twelve other

people is meaningless as it has literally had the two FBI case agents testify “just because

we don’t have any evidence doesn’t mean he didn’t do it.” Nor can a limiting

instruction cure the unfair prejudice the government has injected into this case. “The

naïve assumption that prejudicial effects can be overcome by instructions to the jury all

practicing lawyers know to be unmitigated fiction.” Krulewitch v. United States, 336 U.S.

440, 435 (1949) (Jackson, J., concurring) (internal citations omitted).

       The ineffectiveness of limiting instructions is exacerbated by the Court’s failure

to act immediately in rebuking the government’s conduct. The Court overruled Mr.

Christensen’s contemporaneous objection and motion for mistrial. Those decisions have

resulted in the jury receiving the evidence as if it were proper and has already been

integrated into each juror’s mind. At this point it is completely unrealistic to believe a

curative instruction can fix the harm that has been done.

                                              10
       2:17-cr-20037-JES-JEH # 392          Page 11 of 13



       The government has intentionally injected Mr. Christensen’s guilt of twelve

uncharged, unproven murders into this case. The government’s actions require a

mistrial. It is not possible for Mr. Christensen to receive a fair trial on his guilt and the

appropriate punishment for his crime given the government’s misconduct.

  III. IF THE COURT WILL NOT GRANT A MISTRIAL IT MUST GIVE A LIMITING
                              INSTRUCTION

       Despite the limited usefulness of limiting instructions discussed supra, if the

Court refuses to grant a mistrial a limiting instruction must be given. That instruction

must go far beyond a standard Federal Rule of Evidence 404(b) type instruction. A Rule

404(b) limiting instruction assumes the government has proven the defendant actually

committed some other prior bad act and cautions the jury to consider the bad act for a

limited purposes, not for propensity. Here the government has not proved that Mr.

Christensen actually committed a prior bad act. Rather, it has acknowledged it has no

evidence that Mr. Christensen committed a prior murder but asked the jury to speculate

that Mr. Christensen really did commit a prior murder because he may have been so

good at committing the murder the government has not been able to find evidence to

prove he committed the crime. The jury must be clearly and forcefully told that it may

not engage in that speculation.

       Mr. Christensen proposes the following limiting instruction:

             You may consider Mr. Christensen’s alleged statement that Ms.
       Zhang was his thirteenth victim only for purposes of evaluating his state
       of mind at the time he made it. There is no evidence that Mr. Christensen
       has twelve prior victims, and you are prohibited from considering any of
       Mr. Christensen's statements, the testimony of Agent Manganaro or Agent
       Huckstadt, or any other evidence you have heard as suggesting that he

                                              11
      2:17-cr-20037-JES-JEH # 392       Page 12 of 13



      did. In short, there is no evidence that Mr. Christensen harmed anyone
      before Ms. Zhang, and you are strictly forbidden from considering or even
      wondering whether he did.

             I remind you the government at all times bears the burden of
      proving its case beyond a reasonable doubt. It can only do so though
      reliable evidence. Speculation or unsupported opinions of its witnesses do
      not satisfy that high burden.

      This instruction will also have to be given, perhaps in a slightly modified form, at

the penalty phase.

      WHEREFORE, the Defendant respectfully requests the Court declare a mistrial.

             Respectfully submitted,


              /s/Elisabeth R. Pollock                  /s/ George Taseff
             Assistant Federal Defender                Assistant Federal Defender
             300 West Main Street                      401 Main Street, Suite 1500
             Urbana, IL 61801                          Peoria, IL 61602
             Phone: 217-373-0666                       Phone: 309-671-7891
             FAX: 217-373-0667                         Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org           Email: George_Taseff@fd.org

             /s/ Robert Tucker                         /s/ Julie Brain
             Robert L. Tucker, Esq.                    Julie Brain, Esq.
             7114 Washington Ave                       916 South 2nd Street
             St. Louis, MO 63130                       Philadelphia, PA 19147
             Phone: 703-527-1622                       Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com          Email: juliebrain1@yahoo.com




                                           12
      2:17-cr-20037-JES-JEH # 392        Page 13 of 13



                                CERTIFICATE OF SERVICE

      I hereby certify that on June 21, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller. A copy was

also mailed to the defendant.

                                          /s/Elisabeth R. Pollock
                                          Assistant Federal Public Defender
                                          300 West Main Street
                                          Urbana, IL 61801
                                          Phone: 217-373-0666
                                          FAX: 217-373-0667
                                          Email: Elisabeth_Pollock@fd.org




                                            13
